Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 20-36 and 62-78 are pending.
Group I, claim(s) 20-36, drawn to a method of treating a human subject having early onset inflammatory bowel diseases via detecting nucleic acid encoding a SIGIRR protein or detecting a SIGIRR protein, corresponding to position 186 of amino acid sequence SEQ ID NO:9.
Group II, claim(s) 62-69, drawn to a cDNA comprising nucleic acid sequence encoding a SIGIRR protein truncated at a position corresponding to position 215 according to amino acid sequence SEQ ID NO:9.
Group III, claim(s) 70-78, drawn to a vector and host cell comprising nucleic acid sequence encoding a SIGIRR protein truncated at a position corresponding to position 215 according to amino acid sequence SEQ ID NO:9.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) If the applicant elects invention Group I, the applicant shall further elect 
one method of detecting between nucleic acid and protein.

(B) If the applicant elects invention Group II or III, the applicant shall further elect 
one particular position that corresponds to truncation at position 215 on amino acid sequence SEQ ID NO:9 and its codon at corresponding nucleotide positions on cDNA sequence of SE ID NO: 6 (for example, position 186 of SEQ ID NO: 9 with its codon at corresponding nucleotide positions 556 to 558 of SEQ ID NO:6).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of detecting mutation on SIGIRR protein, for example, a serine at the position corresponding to position 186 according to amino acid sequence SED ID NO: 9 (SIGIRR protein) (i.e. c.557delA) (see claims 20, 62-63 and 70, SEQ ID NO:9 and 6 in the specification), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sampath (Sampath et al. PEDIATRICS; 2015; Volume 135, number 6: page e1530-e1534); Xiong (Xiong et al. International Immunopharmacology; 2017 July: 251–262); and NCBI dbSNP record of “rs752858122” retrieved from (https://www.ncbi.nlm.nih.gov/snp/rs752858122#submissions and
https://www.ncbi.nlm.nih.gov/snp/rs752858122#variant_details), retrieved on 08/16/2022).
	Sampath et al. teaches detecting SIGIRR variants in patients with necrotizing enterocolitis including identifying step mutation and missense variant and protein changes in SIGIRR (see abstract, Table 1). Xiong teaches methods of detecting SIGIRR gene expression level using primers for SIGIRR gene and detecting SIGIRR antibodies in colon samples of mice to investigate inflammatory bowel disease (see abstract, p 252 col 2 through p 253 col 1 para 2). Thus, prior art teach methods of detecting variants of nucleic acid molecule a SIGIRR protein and protein changes in SIGIRR protein. 
In addition, NCBI dbSNP record of “rs752858122” (frameshift variant) shows detecting the SNP in SIGIRR that is annotated as causing a frameshift mutation with a Lysine to Serine change at position 186 (c.557del) (for example, submission ID: ss1711956220 on 01 April 2015). The nucleotide position 556 to 558 of SIGIRR nucleic acid sequence correspond to position 186 of its corresponding amino acid sequence (see SEQ ID NO:6 and SEQ ID NO:9 of the specification). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634